 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REINA MARIE MEZA,                                 No. 1:19-cv-00919-DAD-SKO (HC)
12                       Petitioner,                    ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE
13           v.
                                                        [Doc. 5]
14    MICHELLE BONWELL, Chief Probation
      Officer,
15
                         Respondent.
16

17

18          On June 27, 2019, Petitioner filed a habeas petition. The Court conducted a preliminary

19   review of the petition and found that it appeared Petitioner may not have exhausted her state

20   remedies. On July 12, 2019, the Court issued an order directing Petitioner to show cause why the

21   petition should not be dismissed for failure to exhaust state remedies. (Doc. 5.)

22          On July 19, 2019, Petitioner filed a response to the order to show cause in which

23   Petitioner maintains she has completely exhausted her state remedies. (Doc. 6.) Based on

24   Petitioner’s submission, the Court will discharge the order to show cause, and by separate order,

25   direct Respondent to file a response.

26   ///

27   ///

28   ///
                                                       1
 1                                             ORDER

 2            Accordingly, the Order to Show Cause dated July 12, 2019, is hereby DISCHARGED.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     July 26, 2019                                /s/   Sheila K. Oberto         .
                                                    UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
